                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 CHASE WILLIAMS AND WILLIAM
 ZHANG, individually and on behalf of all
 others similarly situated,

                           Plaintiffs,            Civ. No. 1:20-cv-02809-LAK

               v.                                 CLASS ACTION


 BLOCK.ONE, BRENDAN BLUMER, and
 DANIEL LARIMER,

                          Defendants.


 CRYPTO ASSETS OPPORTUNITY FUND
 LLC and JOHNNY HONG, Individually and
 on Behalf of All Others Similarly Situated,

                          Plaintiffs,             Civ. No.: 1:20-cv-03829
               v.
                                                  CLASS ACTION
 BLOCK.ONE, BRENDAN BLUMER,
 DANIEL LARIMER, IAN GRIGG, and
 BROCK PIERCE,

                          Defendants.


  DECLARATION OF DANIEL L. BERGER IN OPPOSITION TO MOTION OF JD
 ANDERSON, DAVID MUHAMMAD, RAJITH THIAGARAJAN, CHASE WILLIAMS,
                      AND TOKEN FUND I LLC
             FOR APPOINTMENT OF LEAD PLAINTIFFS, AND
            APPROVAL OF SELECTION OF CO-LEAD COUNSEL

       I, Daniel L. Berger, declare as follows:

       1.     I am a Director of Grant & Eisenhofer P.A. (“G&E”), 485 Lexington Avenue, New

York, NY 10017, co-counsel for Crypto Assets Opportunity Fund LLC (“CAOF”).

       2.     I submit this declaration in opposition to the Motion of JD Anderson, David

Muhammad, Rajith Thiagarajan, Chase Williams, and Token Fund I LLC for Appointment of Lead
Plaintiffs and Approval of Selection of Roche Cyrulnick Freedman LLP and Selendy & Gay PLLC

as Co-Lead Counsel, and in further support of the motion of Crypto Assets Opportunity Fund

LLC’s motion for lead plaintiff appointment and approval of its choice of counsel (ECF No. 22).

       3.      Attached hereto as Exhibit 1 is a true and correct copy of The Token Fund, Closing

Down, Medium.com (June 14, 2018), found at https://medium.com/@TheTokenFund/closing-

down-74223ecea67c.

       4.      Attached hereto as Exhibit 2 is a true and correct copy of The Token Fund Founders

Set October Launch for Tokenbox Platform For Crypto Assets Fund Creation, PRNewswire.com

(Sept. 17, 2017 11:19 ET), found at https://www.prnewswire.com/news-releases/the-token-fund-

founders-set-october-launch-for-tokenbox-platform-for-crypto-assets-fund-creation-

648244583.html.

       5.      Attached hereto as Exhibit 3 is a true and correct copy of a Business Profile of

Token Fund Ltd., published by the Accounting and Corporate Regulatory Authority of the

Government of Singapore. This was accessed by searching the ACRA’s website for the term

“Token Fund I.” ACRA’s website can be found at:

https://www.tis.bizfile.gov.sg/ngbtisinternet/faces/oracle/webcenter/portalapp

/pages/TransactionMain.jspx?selectedETransId=dirSearch&_afrLoop=12344590769754087&_af

rWindowMode=0&_afrWindowId=blank&_adf.ctrl-state=8skinuc9g_62.



       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on June 22, 2020.

                                                             /s/ Daniel L. Berger
                                                             Daniel L. Berger




                                                 2
